Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/031,463 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Allowable Subject Matter
Claims 4, 6, 11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Mukhopadhyaya et al (U.S. Pub No. 2012/0303600 A1).
As per claim 1, Mukhopadhyaya discloses an electronic device comprising:
 at least one memory configured to store a database (par [0023]); and
 at least one processor coupled to the at least one memory, the at least one processor configured to (par [0031] processor): 
receive content metadata from a content provider based on a query from a first device (Par [0014, 0052]);
 identify a scenario and a keyword associated with the content metadata (par [0053, 0062]; 
generate a recommendation based at least in part on content inferences associated with the first device stored in the database through relating the scenario to previously-identified scenarios and relating the keyword to previously-identified keywords; and provide the recommendation (Par [0057-0062] and figure 5).

As per claim 2, Mukhopadhyaya discloses the electronic device of Claim 1, wherein: the database comprises a graph database; the first device is one of a plurality of connected devices within a multi-device environment; and the content inferences are also associated with the plurality of connected devices (par [0014]).

As per claim 8, Mukhopadhyaya discloses a method comprising:
receiving content metadata from a content provider based on a query from a first device (Par [0014, 0052]);
identifying a scenario and a keyword associated with the content metadata (Par [0053, 0062]);
generating a recommendation based at least in part on content inferences associated with the first device stored in a database through relating the scenario to previously-identified scenarios and relating the keyword to previously-identified keywords; and providing the recommendation (Par [0057-0062] and figure 5).
As per claim 9, Mukhopadhyaya discloses the method of Claim 8, wherein:
the database comprises a graph database; the first device is one of a plurality of connected devices within a multi-device environment; and the content inferences are also associated with the plurality of connected devices (Par [0014]).

As per claim 15, Mukhopadhyaya discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processor to:
receive content metadata from a content provider based on a query from a first device (Par [0014, 0052]);
identifying a scenario and a keyword associated with the content metadata (Par [0053, 0062]);
generating a recommendation based at least in part on content inferences associated with the first device stored in a database through relating the scenario to previously-identified scenarios and relating the keyword to previously-identified keywords; and providing the recommendation (Par [0057-0062] and figure 5).

As per claim 16, Mukhopadhyaya discloses the non-transitory computer readable medium of Claim 15, wherein: the database comprises a graph database; the first device is one of a plurality of connected devices within a multi-device environment; and the content inferences are also associated with the plurality of connected devices (Par [0014]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 10, 14, 17 and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya et al (U.S. Pub No. 2012/0303600 A1), and in view of Tsatsou et al (U.S. Pub No. 2010/0281025 A1).
As per claim 3, Mukhopadhyaya discloses the electronic device of Claim 2, wherein the content inferences are based on (ii) mapping of each of the one or more domains to one or more content providers and one or more scenarios (Par [0015, 0018, 0046]). 
Mukhopadhyaya does not explicitly disclose (i) mapping of each of the plurality of connected devices to one or more domains.
However, Tsatsou discloses (i) mapping of each of the plurality of connected devices to one or more domains (Par [0013, 0047]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Tsatsou into the teachings of Mukhopadhyaya in order to improve content item selection and reduce resource usage (Par [0012]).

As per claim 7, Tsatsou discloses the electronic device of Claim 1, wherein: to identify the scenario, the at least one processor is configured to identify a usage pattern based on at least one of a time that the query is received and a location of the first device at the time of the query; and to identify the keyword, the at least one processor is configured to identify information associated with the query including a domain and details of the content provider (Par [0024, 0047]).

As per claim 10, Mukhopadhyaya discloses the method of Claim 9, wherein the content inferences are 
based on (ii) mapping of each of the one or more domains to one or more content providers and one or more scenarios (Par [0015, 0018, 0046]). 
Mukhopadhyaya does not explicitly disclose (i) mapping of each of the plurality of connected devices to one or more domains.
However, Tsatsou discloses (i) mapping of each of the plurality of connected devices to one or more domains (Par [0013, 0047]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Tsatsou into the teachings of Mukhopadhyaya in order to improve content item selection and reduce resource usage (Par [0012]).

As per claim 14, Tsatsou discloses the method of Claim 8, wherein: identifying the scenario comprises identifying a usage pattern based on at least one of a time that the query is received and a location of the first device at the time of the query; and identifying the keyword comprises identifying information associated with the query including a domain and details of the content provider (Par [0024, 0047]).

As per claim 17, Mukhopadhyaya discloses the non-transitory computer readable medium of Claim 16, wherein the content inferences are based on (ii) mapping of each of the one or more domains to one or more content providers and one or more scenarios (Par [0015, 0018, 0046]). 
Mukhopadhyaya does not explicitly disclose (i) mapping of each of the plurality of connected devices to one or more domains.
However, Tsatsou discloses (i) mapping of each of the plurality of connected devices to one or more domains (Par [0013, 0047]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Tsatsou into the teachings of Mukhopadhyaya in order to improve content item selection and reduce resource usage (Par [0012]).

As per claim 20, Tsatsou discloses the non-transitory computer readable medium of Claim 15, wherein: the instructions that when executed cause the at least one processor to identify the scenario comprise: instructions that when executed cause the at least one processor to identify a usage pattern based on at least one of a time that the query is received and a location of the first device at the time of the query; and the instructions that when executed cause the at least one processor to identify the keyword comprise: instructions that when executed cause the at least one processor to identify information associated with the query including a domain and details of the content provider (Par [0024, 0047]).






Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyaya et al (U.S. Pub No. 2012/0303600 A1), and in view of Yan (U.S. Pub No. 2021/0065055 A1).
As per claim 5, Mukhopadhyaya discloses the electronic device of Claim 2, wherein, to provide the recommendation, the at least one processor is configured to:
determine which of the plurality of connected devices will receive the recommendation; in response to a determination to provide the recommendation to the first device, provide the recommendation to the first device; in response to a determination to provide the recommendation to a second device of the plurality of connected devices, identify a user interface associated with the second device (par [0047-0050]).
Mukhopadhyaya does not explicitly disclose modify the recommendation to correspond to the user interface associated with the second device.
However, Yan discloses modify the recommendation to correspond to the user interface associated with the second device (Par [0087]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yan into the teachings of Mukhopadhyaya in order to improve content item selection and reduce resource usage (Par [0012]).
As per claim 12. The method of Claim 9, wherein providing the recommendation comprises: determining which of the plurality of connected devices will receive the recommendation; in response to a determination to provide the recommendation to the first device, providing the recommendation to the first device; in response to a determination to provide the recommendation to a second device of the plurality of connected devices, identifying a user interface associated with the second device (par [0047-0050]).
Mukhopadhyaya does not explicitly disclose modify the recommendation to correspond to the user interface associated with the second device.
However, Yan discloses modify the recommendation to correspond to the user interface associated with the second device (Par [0087]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yan into the teachings of Mukhopadhyaya in order to improve content item selection and reduce resource usage (Par [0012]).
As per claim 19. The non-transitory computer readable medium of Claim 16, wherein the instructions that when executed cause the at least one processor to provide the recommendation comprise:
instructions that when executed cause the at least one processor to: determine which of the plurality of connected devices will receive the recommendation; in response to a determination to provide the recommendation to the first device, provide the recommendation to the first device; in response to a determination to provide the recommendation to a second device of the plurality of connected devices, identify a user interface associated with the second device (par [0047-0050]).
Mukhopadhyaya does not explicitly disclose modify the recommendation to correspond to the user interface associated with the second device.
However, Yan discloses modify the recommendation to correspond to the user interface associated with the second device (Par [0087]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yan into the teachings of Mukhopadhyaya in order to improve content item selection and reduce resource usage (Par [0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 23, 2022
/THU N NGUYEN/Examiner, Art Unit 2154